PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/571,575
Filing Date: 3 Nov 2017
Appellant(s): CASSAYRE et al.



__________________
Toni-Junell Herbert
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 19, 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 19, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTION
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner upon further consideration.  
Claim Rejections - 35 USC § 103
Upon further consideration, the rejection of claims 6, 15, 16, 18, 25, and 27-36 under 35 U.S.C. 103 as being unpatentable over Maue et al (WO 2016/020436 A1, cited in the IDS, effective filing date August 8, 2014, hereinafter referred to as Maue ‘436) in view of Hahn et al (WO 2016/020441 A1, cited in the IDS, effective filing date August 8, 2014, hereinafter referred to as Hahn ‘441) has been withdrawn.

The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6, 15, 16, 18, 25, and 27-36 stand rejected under35 U.S.C. 103 as being unpatentable over by Maue et al (WO 2014/122083 A1, cited in the IDS) in view of Maue et al (WO 2016/020436 A1, cited in the IDS, effective filing date August 8, 2014, hereinafter referred to as Maue ‘436).
Note:  Claims 25 and 27-36 were inadvertently omitted from the rejection statement in the Office action dated May 19, 2020 from which the appeal is taken.  These claims were clearly addressed in the body of the rejection, thus the present rejection is not a New Rejection.
WO 2014/122083 A1 (Maue) is the PCT counterpart to US 2015/0353500 A1 (Maue). WO 2014/122083 A1 has a 102(a)(1) date as a result of its August 14, 2014 publication date. Because WO 2014/122083 A1 and US 2015/0353500 A1 appear to have identical disclosures, and because the WO document was published in German language designating the United States, the US 2015/0353500 A1, which is the National Stage entry of WO 2014/122083 A1, is being used as a translation of WO 2014/122083 A1. As such, any reference hereinafter to column and line numbers will be based upon the US publication, but should be interpreted as referring to the corresponding disclosure of the aforementioned WO counterpart.  
Regarding claims 6, 15, 16, 18, 25, 27, 35, and 36, Maue teaches a method for controlling one or more pests, comprising allowing a compound of formula (I) to act on the pests and/or a habitat thereof (claim 12); the compounds according to the invention can be used as agents for controlling animal pests, preferably as crop protection agents [0192]; all plants and plant parts can be treated in accordance with the invention [0197]; plant parts are to be understood as meaning all above-ground and below-ground parts and organs of plants, such as shoot, leaf, flower and root; the plant parts also include harvested material and vegetative 
Maue teaches very especially preferred are the compounds include compounds of general formulae I(c) [0121]:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Maue teaches a compound of formula (Ic) includes Ic-2 (Table 3):
Formula (Ic)

    PNG
    media_image3.png
    347
    459
    media_image3.png
    Greyscale


Compound Ic-2

    PNG
    media_image4.png
    219
    418
    media_image4.png
    Greyscale

wherein Z1 is CF2CF3; Z2 is CF3; Z3 is CH3; R1, R6a, and R6b are H; A4, A2, and A1 are C-H; A3 is C-Cl; W is O; and Q is 1-cyanocyclopropyl.  Thus, Compound Ic-2 of Maue is the compound recited in instant claim 27, which is the second compound recited in instant independent claim 6.
	Thus, Maue teaches a method of controlling pest infestation comprising applying the elected compound to a plant part, propagation material thereof, etc., including soybean plant.
Maue does not explicitly teach controlling infestation of stinkbugs recited in independent claim 6 or the specific stinkbugs recited in claim 25.
Heteroptera including Euschistus spp, Euschistus heros [0565]; and use of a compound of formula (I) for protecting plants (claim 15) including soya beans and sunflowers [0602].  
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to modify the method of controlling pests in a soybean plant comprising applying the elected compound, Compound I-c to control stinkbugs, since the prior art establishes that structurally similar compounds are suitable for controlling pests including the stinkbug, Euschistus heros in soybean plants.  
	Taken together, all this would result in the practice of the method of claims 6, 15, 16, 18, 25, 27, 35, and 36 with a reasonable expectation of success.

Regarding claim 28, Maue teaches crop plants can be plants which can be obtained by conventional breeding and optimization methods or by biotechnological and genetic engineering methods or combinations of these methods, including the transgenic plants and including the plant varieties which can or cannot be protected by varietal property rights [0197].  It would have been prima facie obvious for a person of ordinary skill in the art to utilize the method of controlling Euschistus heros suggested by the combination of Maue and Maue’436 with an expectation of success, since the prior art establishes that the method can 

Regarding claim 29, Maue teaches the active compounds can be formulated as suitable formulations applicable in aerosols [0208].  Moreover, Maue ‘436 teaches liquefied gaseous extenders or solvents can be used; particularly suitable extenders or carriers are those which are gaseous at ambient temperature and under atmospheric pressure, for example aerosol propellant gases, such as halohydrocarbons, and also butane, propane, nitrogen and carbon dioxide [0577].  It would have been prima facie obvious for a person of ordinary skill in the art to utilize aerosol propellant gases to apply the compound as an aerosol in the method of controlling Euschistus heros suggested by the combination of Maue and Maue’436 with an expectation of success, since the prior art establishes that aerosol propellant gases are suitable liquefied gaseous extenders for formulating compounds of similar structure, resulting in the practice of the method of claim 29 with a reasonable expectation of success.

Regarding claim 30, Maue ‘436 teaches customary formulations include suspension concentrates and capsule concentrates [0569].  It would have been prima facie obvious for a person of ordinary skill in the art to formulate the compound rendered obvious by Maue’436 into a capsule suspension with an expectation of success, since the prior art establishes that suspension concentrates and capsule concentrates are s customary formulations for formulating compounds of similar structure, resulting in the practice of the method of claim 30 with a reasonable expectation of success.

Regarding claim 31, Maue ‘436 teaches it is possible to use all suitable carriers; useful carriers include especially solid fertilizers [0576].  It would have been prima facie obvious for a person of ordinary skill in the art to formulate the compound rendered obvious by Maue’436 with solid fertilizer carrier with an expectation of success, since the prior art establishes that solid fertilizer is a suitable carrier for formulating compounds of similar structure, resulting in the practice of the method of claim 30 with a reasonable expectation of success.

Regarding claims 32-34, Maue ‘436 teaches compounds of formula (I) can be combined with biological pesticides [0593]; the compounds of formula (I) are used together with at least one further insecticide and/or at least one fungicide [0656] and are present as a ready-to-use pesticide, i.e. they can be applied to the material in question without further modifications; suitable further insecticides or fungicides are in particular those mentioned above [0657].  Regarding the instantly claimed ration of claim 33, the prior art does not explicitly teach the claimed ratio.  However, it would have been prima facie obvious for a person of ordinary skill in the art to start with equal amounts of the compound rendered obvious by the cited art and a biological pesticide, i.e. 1:1 ratio, as a starting point to optimize the amounts of the compound of formula (I) and the additional pesticide to formulate a combination pesticide formulation to control  pests, including Euschistus heros, suggested by Maue’436 because ratio of active components is a result effective parameter that will affect the pesticidal efficacy of the final composition. The amount of specific ingredients in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of 
Taken together, all this would result in the practice of the method of claims 32-34 with a reasonable expectation of success.
                                                                                                                



(2) Response to Argument
Appellant argues:
The Examiner has not provided any reason why a person of ordinary skill in the art would select Compound Ic-2 from Maue as a compound for stinkbugs.  Maue does not disclose that Compound Ic-2 has pesticidal properties against stinkbugs. Accordingly, a person of ordinary skill in the art would not have any reason to begin with Compound Ic-2 from Maue and use it against stinkbugs. The Examiner provides no rational for why a person of ordinary skill in the art would select the claimed compounds, and therefore, the selection appears to rely on hindsight. In other words, the selection of the claimed compounds is done merely because the compounds are claimed rather than through an articulated, rational approach. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
MPEP 2145. X. A. states, "Applicants may argue that the examiner’s conclusion of obviousness is based on improper hindsight reasoning. However, “[a]ny judgement on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” In re McLaughlin 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicants may also argue that the combination of two or more references is “hindsight” because “express” motivation to combine the references is lacking. However, there is no requirement that an “express, written motivation to combine must appear in prior art references before a finding of obviousness.” See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). See MPEP § 2141 and § 2143 for guidance regarding establishment of a prima facie case of obviousness.”  In the instant case, the obviousness rejection is based on the combined teachings of Maue and Maue ‘436.  As set forth above, Maue teaches a method of controlling pest infestation comprising applying the elected compound to a plant part, propagation material thereof, etc., including soybean plant comprising administering a compound of formula (Ic) including Compound Ic-2, which is the elected compound.  The Examiner notes that Compound Ic-2 is taught to have 100% efficacy against numerous pests, including pests affecting crops (see [0704], [0712], [0720], [0730], [0741]), which would have motivated one of ordinary skill in the art to select this compound from those disclosed in Maue [total 226 compounds listed from Table 1-5: compounds Ia-1, Ia-2  prima facie obvious to one of ordinary skill in the art at the time of filing to modify the method of controlling pests in a soybean plant comprising applying the elected compound, Compound I-c to control stinkbugs, since the prior art establishes that structurally similar compounds are suitable for controlling pests including the stinkbug, Euschistus heros in soybean plants.  

 
Appellant argues:
The state of the art shows that control of stinkbugs is more complicated than suggested by the Examiner. Again, “Jeffrey Aldrich, an entomologist and expert on stink bugs at the ARS Invasive Insect Biocontrol and Behavior Laboratory in Beltsville” states “stink bugs are a relentless threat to cotton, corn, soybeans, and other crops.  ‘They’re mobile and not particularly susceptible to insecticides,’ Aldrich says.” Agricultural Research/July 2009, (emphasis added). The Examiner does not appropriately weigh the state of the art and ignores an “expert on stink bugs.”

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
MPEP 2123 states:  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).  In the instant case, although the cited art tests compounds against certain species, as set forth above, it also teaches the use of the disclosed compounds, which are structurally similar to Compound Ic-2, for controlling pests including Euschistus heros.  Moreover, as stated by Applicant, common stink bug treatment includes neonicotinoids, which are known broad spectrum insecticides as evidenced by Jeschke et al (J Agric Food Chem, 2011; 59:2897-2908), cited for evidentiary purposes, the NPL of the record dated 05/19/2020.  Jeschke teaches the neonicotinoid, clothianidin is suitable for stinkbugs as well as other insect species of different insect orders (see Table 2).  Thus, it was known in the art to use broad spectrum insecticides to treat stinkbugs.   As set forth above, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to modify the method of controlling pests in a soybean plant comprising applying the elected compound, Compound I-c to control stinkbugs, since the prior art establishes that structurally similar compounds are suitable for controlling pests including the stinkbug, Euschistus heros in soybean plants.  


Appellant argues:
The Examiner does not appropriately weigh the unexpected results disclosed in the specification. In fact, the unexpected results are even more persuasive in view of the present rejection since the primary reference does not teach or suggest Compound Ic-2 is effective against stinkbugs.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
MPEP 716.02(c).II. states:  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  In the instant case, it is not unexpected that Compound Ic-2 is effective against stinkbugs.  As set forth above, Maue teaches compound Ic-2 is useful in a method of controlling pest infestation comprising applying the elected compound to a plant part, propagation material thereof, etc., including soybean plant and that compound Ic-2 is efficacious against numerous pests affecting crops.  As set forth above, Maue ‘436 establishes that structurally similar compounds are useful for treating stinkbugs.  Thus, is not unexpected that compound Ic-2, which has high efficacy against numerous pests affecting crops and is structurally similar to the compounds taught as useful for treating stinkbugs, would be effective against stinkbugs. It is worth noting that independent claim 6 reads on any un-specified effectiveness in “controlling infestation of stinkbugs”, and any concentration and application frequency of the elected compound (recited in claim 27 which depends from claim 6) to reach any desired level of “controlling infestation of stinkbugs”.  


	Applicant argues:
The Examiner has provided no evidence how compatible the compounds would be with soybean (compatibility may include e.g., phytotoxicity or how the plant structure or physiology 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
	Although Maue or Maue ‘436 did not disclose testing their compounds in soybean plants, Maue teaches treatment of the seed of soya is of particular importance and lists seeds of soya as one of 6 that are of particular importance [0276].  Maue ‘436 explicitly teaches important transgenic crop plants include soya beans, with particular emphasis being given to soya beans (page 139, lines 27-31) and lists soya beans as one of nine emphasized transgenic crop plants; treatment of the seed soya beans is of particular importance and lists seeds of soya beans as one of 7 that are of particular importance.  Thus, soybean is taught as a preferred embodiment in the teachings of Maue and Maue ‘436. It is worth noting that instant claim 18, which depends from claim 6, recites limitation “wherein the plant is soybean”, not “2-week-old soybean plants” as Applicants argued.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RR/Examiner, Art Unit 1628                                                                                                                                                                                                        
Conferees:
/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628   
/BRANDON J FETTEROLF/       Supervisory Patent Examiner, Art Unit 1622                                                                                                                                                                                                 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.